DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2022 has been entered.

Claim Objections
The previous objections to claims 16 and 18 made 11/23/2021 have been withdrawn in view of the amendments made 1/255/2022.  
Claims 3 and 12 are objected to because of the following informalities:  
Line 3 of claim 3 recites "a driven fiber" and should read “the driven fiber”. Although it would be understood that “a driven fiber” is “the driven fiber” introduced in claim 1, for consistency purposes, applicant should correct accordingly. 
Lines 3-5 of claim 12 recites “a spacing between its regions for attachment to 4the driving element which is smaller than the distance between the ssame regions”. Although it is understood that a spacing is the first distance that is smaller than the second distance necessarily present in the relaxed and deformed shapes, it is suggested that applicant amend the claim for consistency.  The following is suggested “wherein the textured filament has in the second relaxed shape of the driving element, a first distance between its regions for attachment to 4the driving element, which is smaller than the second distance between the ssame regions in the relaxed state…”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Under 35 U.S.C. § 112(b), Appellant’s claims must particularly point out and distinctly claim the subject matter the applicant regards as the invention. The statutory language of particularity and distinctness indicates that claims must be cast in clear and not vague or ambiguous, terms. If, instead, “a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential).
	Claim 1 recites “with simultaneous relief of the internal mechanical stress”. It unclear if the internal mechanical stress being relieved here is intended as a release of “the driving element being mechanically stressed” from lines 9-10. Examiner is unclear whether being mechanically stressed is indicative of solely internal stress or if it also includes an external stress. There would be a lack of antecedent basis for “the internal mechanical stress” otherwise, and thus further clarification is recommended by the applicant.     

	Claim 10 recites “the circumferential length per unit of cross-sectional area which is larger than in the case of a circular cross section”.  It is unclear as to what this limitation means.  It is unclear as to if the limitation intends that the circumferential length is only larger when the case of a circular cross section occurs, and if so, it is further unclear as to what it larger than.  Additionally, the claim recites “the direction of extent”. No such direction has been recited, and it is unclear what “the direction of extent” refers to.  Furthermore, the claim recites “the textile filament has a circumferential length per unit of cross-sectional area”.  As a circumference is the enclosing boundary around a figure, it is unclear as if a “circumferential length per unit of cross-sectional area” is different from a circumference, and if so how; It is unclear as to what the term “circumferential length per unit of cross-sectional area” means.  If applicant intends the term to simply mean circumference, it is suggested that applicant amend accordingly. 
	Claim 11 recites “a filament which is textured in the relaxed state”.  It is unclear as to if a “the relaxed state” is related to the “relaxed shape” recited in claim 1, or to “a relaxed shape of the filament”.  Claim 12 is rejected for substantially the same reasons.
Claim 12 recites “the respective textured filament”.  As the term respective means an item or items from a group of things, the term necessarily means there is more than one filament, however the claim only recites “a filament” in singular, thus, the claimed term “respective textured filament” is unclear.  For the purpose of examination, the claim will be considered to recite “the textured filament”.
Claims 2, 4-9, and 13-15 are included due to their dependency on the rejected claims. 
	

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 8 fails to include all the previous stated limitations of claim 1.  Claim 8 lines 2-3 state "wherein the driven fiber does not have any connection to the driving element between the attachment structures". Claim 1, however, states in lines 15-18 "a longitudinally extending coagulation-inducing driven fiber having ends spaced longitudinally apart and attached to the attachment structures and therethrough to respective ends of the driving element". Thus claim 8 recites conflicting limitations from claim 1 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For the purpose of prior art comparison the claim will be understood as having a connection, direct or indirect, or as not having a connection as this is the broadest reasonable interpretation.



Response to Arguments
Applicant's arguments filed 1/25/2022 with respect to the prior art rejections have been considered but are moot because the arguments do not apply to any of the new combination of references being used in the current rejection. Applicant has amended the claims, thus 

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The previous prior art rejections over the primary reference Karabey et al. 20070248640 have been withdrawn in light of applicant’s amendments made 1/25/2022 which require additional limitations of the driving element.
Claim(s) 1-6, 8, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Theobald et al. 20150245843.
	With respect to Claim 1, Theobald discloses: An implant (device 10) for insertion into 2body cavities (See [0031]), the implant comprising: 3two spaced attachment structures (cap 28 and 38); 4a driving element (outer coils 12) extending between and having opposite 5ends secured to the structures (See Figure 1A) (…the plurality of outer coils 12 are fixed at the first proximal ends 15 inside of an interior lumen or first interior portion of proximal cap 28 or first interior portion…the distal ends of the outer coils 12…are fixed within a lumen of distal cap 38 or second interior portion, [0047]), the driving element being 6mechanically deformable from a predetermined second relaxed shape 7with the ends at a predetermined spacing into a predetermined first 8deformed shape with in which the ends are at a spacing 9larger than the predetermined spacing and the driving element is 10mechanically stressed, is not intrinsically stable (Packing in the delivery apparatus causes lengthening and stretching of the outer coils 12 functioning similar to a spring, [0049]; the coils are made of a shape memory alloy including nitinol [0044]) (Examiner notes that on page 8 of applicant specification, applicant states that Nitinol can be used to achieve the “learnt” second shape of the shape memory alloy, making the first shape not intrinsically stable. Thus as the prior art uses the same material as disclosed, the same material properties are expected.), and is 11elastically or superelastically deformed, the driving element 12reverting without external influences from the first deformed shape 13automatically into the second relaxed shape with simultaneous relief 14of the internal mechanical stress (Packing in the delivery apparatus causes lengthening and stretching of the outer coils 12 functioning similar to a spring, [0049]; the coils are made of a shape memory alloy including nitinol [0044]; …stiffness of the coils creates a lengthening and contracting phenomenon similar to a spring, where the contracted state is favored…in the delivery apparatus causes lengthening and stretching of the outer coils 12…and release into a vessel lumen or cavity of a greater diameter causes a shortening of the distance 13 between windings of the coils and a degree of radial expansion, [0049]); and 15a longitudinally extending coagulation-inducing driven 16fiber (inner coils 14) (Both outer coils and inner coils may be coated or have thrombogenic fibers attached, or any combination of the above, [0053] and thus encompass coagulation inducing as claimed) having ends spaced longitudinally apart and attached to the 17attachment structures and therethrough to respective ends of the 18driving element (…the plurality of inner coils 14 are fixed at their second proximal ends 25 inside of an interior lumen of proximal cap 28…the distal ends …the inner coils 14 are fixed within a lumen of distal cap 38, [0047]), the driven fiber being moved by the driving element 19to change its shape with mechanical deformation (… the inner coils 14 may in some embodiments be relatively soft, flexible, or pliable, [0046]) of the driving 20element from the first deformed shape into the second relaxed shape (Having been transferred from a catheter of a smaller diameter to a body vessel 90 with a larger diameter, the device has expanded radially and the outer coils 12 have contracted as a result, [0049]) (Examiner understands that the more flexible inner coils 14 (driven fiber) must be influenced by the different configurations of outer coils 12 (driving element) within and outside the catheter as both the inner and outer coils are attached at caps 28 and 38. Thus as outer coils 12 are stressed and then relaxed to change shape, the softer and more flexible coils 14 will shift from one shape to another as well.). 
	With respect to Claim 2, Theobald discloses: The implant according to claim 21, wherein the driven fiber (inner coils 14) has longitudinal ends attached to ends 3of the driving element (…the plurality of outer coils 12 are fixed at the first proximal ends 15 inside of an interior lumen or first interior portion of proximal cap 28 or first interior portion…the plurality of inner coils 14 are fixed at their second proximal ends 25 inside of an interior lumen of proximal cap 28…the distal ends of the outer coils 12 and the inner coils 14 are fixed within a lumen of distal cap 38, [0047]) that are spaced apart to a maximum degree in the first deformed shape (…the first length dimension may be substantially parallel to the longitudinal axis, [0008]) (Examiner interprets maximum degree to be a spaced apart further, i.e. a greater amount or maximum amount of the movement of the device in its operation, in the first shape than in the second shape, (see applicant specification page 6) and notes that the device of the prior art is spaced further apart as it is tensioned within the catheter and shortened once removed from the catheter, [0049].). 
	With respect to Claim 3, Theobald discloses: The implant according to claim 22, wherein the driving element (outer coils 12) has at each of its respective ends an 3attachment structure to which each of the ends of a driven fiber is 4attached with the attachment structure extending around the srespective end (…the plurality of outer coils 12 are fixed at the first proximal ends 15 inside of an interior lumen or first interior portion of proximal cap 28 or first interior portion…the distal ends of the outer coils 12…are fixed within a lumen of distal cap 38 or second interior portion, [0047]).
	With respect to Claim 4, Theobald discloses: The implant according to claim 21, wherein the driving element (outer coils 12)…is arranged 4around a straight direction of longitudinal extent (outer coiled elements may have a first length dimension substantially parallel to the longitudinal axis, [0032]) (Examiner notes “wire” definition and particularly in the case of a wrapped embodiment on page 7 of applicant’s specification for further support of this interpretation of the prior art).
	With respect to Claim 5, Theobald discloses: The implant according to claim 21, wherein the driving element is elastically deformed in the first 3deformed shape (Packing in the delivery apparatus causes lengthening and stretching of the outer coils 12 functioning similar to a spring, [0049]) (Examiner notes applicant’s specification pages 7 and 8 for further support of examiner’s interpretation of the prior art for “elastically deformed”).
	With respect to Claim 6, Theobald discloses: The implant according to claim 21, wherein the driving element is deformed in a 3superelastic/pseudo-elastic (In one embodiment, the outer coils are instead made of a shape-memory alloy such as nitinol, [0044]) fashion in the first deformed shape as a 4stress-induced martensite and as an austenite in the second relaxed 5shape (Examiner notes that because it can be formed of nitinol and due to its inherent properties, the device is capable of achieving a stress-induced martensite stage within the catheter and revert to the relaxed austenite shape once removed from the catheter’s restrain) (See applicant’s specification pages 7 and 8 for further support of examiner’s interpretation of the prior art being able to achieve the martensite and austenite shapes due to the prior art’s use of nitinol and thus meeting the claimed limitation; as the prior art uses the same material as disclosed, the same material properties are expected).
	With respect to Claim 8, in view of the 112 rejection above, the prior art is considered to read on the claimed limitations as Theobald discloses: The implant according to claim 21, wherein the driven fiber does not have any direct connection to the driving element between the attachment structures (See Figure 1A) (…the plurality of outer coils 12 are fixed at the first proximal ends 15 inside of an interior lumen or first interior portion of proximal cap 28 or first interior portion…the plurality of inner coils 14 are fixed at their second proximal ends 25 inside of an interior lumen of proximal cap 28…the distal ends of the outer coils 12 and the inner coils 14 are fixed within a lumen of distal cap 38, [0047]).
	With respect to Claim 14, Theobald discloses: The implant according to claim 21, wherein the driven fiber has a coating which acts in a coagulating fashion (Both outer coils and inner coils may be coated or have thrombogenic fibers attached, or any combination of the above, [0053]).
With respect to Claim 15, Theobald discloses: (Figure 7A-7C) The implant according to 2claim 1, wherein the implant has at a proximal implant end a 3detachable connection to a guide element (positioning member 105) that can be detached 4mechanically (…positioning member is an engagement loop which defines a space 106…space 106 is a place where a delivery apparatus having a snare or a hook for deployment can engage the device as it is delivered to the body vessel or body cavity, [0059]).

Claims 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Theobald et al. 20150245843 and in further view of Syed et al. 20110114230.
	With respect to Claim 7, as discussed above, Theobald discloses: The implant comprising a shape memory material driving element according to claim 21.
Theobald fails to disclose: wherein the driving element as constructed from a shape memory 3material which can be converted between the first and second shapes by 4changing its temperature past a conversion temperature.
Within the same field of shape memory materials, Syed teaches: biomedical devices [0002] comprising an element is constructed from a shape memory 3material and can be converted between the first and second shapes by 4changing its temperature past a conversion temperature (…the shape memory effect may be utilized to deliver and deploy the medical device comprising the nickel-titanium alloy… a change in temperature instead of an applied (removed) stress may control the transformation from martensite to austenite, [0146]).
Regarding claim 7, both Theobald and Syed are converting a shape memory alloy from its martensite phase to austenite phase.  As seen in Syed, using both heat conversion or a pressure gradient shift are known methods in the art for transforming a shape memory alloy from its martensite state to its austenite’s phase. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the mechanically inducing transformation of the shape memory material of Theobald to have the temperature inducing transformation of Syed.  As the same result is being achieved, it would have been obvious to one of ordinary skill in the art to substitute one functional equivalent i.e. temperature activation, for another, i.e. catenation by applied stress.  Furthermore, to do so would be to use a known method for a known effect and thus would have been obvious and well within the purview of one of ordinary skill in the art.
With respect to Claim 16, Theobald discloses: An implant (device 10) comprising: 2a pair of longitudinally spaced attachment structures (cap 28 and 38); 3an array of coagulation-promoting flexible filaments (inner coils 14) (… the inner coils 14 may in some embodiments be relatively soft, flexible, or pliable, [0046]) (Both outer coils and inner coils may be coated or have thrombogenic fibers attached, or any combination of the above, [0053]) each 4having one end attached to one of the structures and another end 5attached to the other of the structures (…the plurality of inner coils 14 are fixed at their second proximal ends 25 inside of an interior lumen of proximal cap 28…the distal ends…the inner coils 14 are fixed within a lumen of distal cap 38, [0047]); and 6a driving element (outer coils 12) of shape-memory metal (In one embodiment, the outer coils are instead made of a shape-memory alloy such as nitinol, [0044]) and extending 7between the structures and automatically deforming…between a first deformed state in which 9the driving element is mechanically stressed, is not intrinsically 10stable (Examiner notes that on page 8 of applicant specification, applicant states that Nitinol can be used to achieve the “learnt” second shape of the shape memory alloy, making the first shape not intrinsically stable.), and is elastically or superelastically deformed, and holds 11the structures apart at such a spacing that the filaments 12extend longitudinally straight between the structures (See 1A) and a second 13relaxed state in which the mechanical stress is relieved, the 14driving element is destressed, and the filaments are loose and isspread transversely between the structures (Having been transferred from a catheter of a smaller diameter to a body vessel 90 with a larger diameter, the device has expanded radially and the outer coils 12 have contracted as a result, [0049]) (…stiffness of the coils creates a lengthening and contracting phenomenon similar to a spring, where the contracted state is favored…in the delivery apparatus causes lengthening and stretching of the outer coils 12…and release into a vessel lumen or cavity of a greater diameter causes a shortening of the distance 13 between windings of the coils and a degree of radial expansion, [0049])(Examiner understands that as the device is released from mechanical stress and contracts so that the proximal and distal ends are closer, the coils within the end structures must spread transversely as they are being pushed closer together).
Theobald fails to disclose: automatically deforming a driving element, constructed from a shape memory 3material which, when heated above 8a transformation temperature between a first deformed state in which 9the driving element is mechanically stressed, is not intrinsically 10stable. 
Within the same field of shape memory materials, Syed teaches: biomedical devices [0002] comprising an element automatically deforming when heated above 8a transformation temperature between a first deformed state in which 9the driving element is mechanically stressed, is not intrinsically 10stable (…the shape memory effect may be utilized to deliver and deploy the medical device comprising the nickel-titanium alloy…a change in temperature instead of an applied (removed) stress may control the transformation from martensite to austenite, [0146]). 

 With respect to Claim 17, Theobald discloses: The implant according to 2claim 16, wherein the driving element is elastically longitudinally 3compressible from the second state into the first state (In one embodiment, the outer coils are instead made of a shape-memory alloy such as nitinol, [0044]) (…stiffness of the coils creates a lengthening and contracting phenomenon similar to a spring, where the contracted state is favored…in the delivery apparatus causes lengthening and stretching of the outer coils 12…and release into a vessel lumen or cavity of a greater diameter causes a shortening of the distance 13 between windings of the coils and a degree of radial expansion, [0049]) (Examiner notes that elastic compressibility is a well known property of nitinol and thus the prior art reads on the claim as stated).

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Theobald et al. 20150245843 and in further view of Karabey et al. 20070248640.
With respect to Claim 9, Theobald discloses: The implant according to claim 21.
Theobald fails to disclose: wherein the driven fiber is a textile filament.
Within the same field of occlusive devices, Karabey teaches: (Driven fiber, fibers 14) wherein the driven fiber is a textile filament (The individual fibers 14 of the implant 10 preferably are crimped, bulked and/or deformed by various commonly known fiber texturing processing techniques, such as, for example, hot air crimping, mechanical stuffer box crimping, false twist texturing, stretch texturing, draw texturing or other processes, [0110]).

	With respect to Claim 10, the claim is unclear as discussed above, however, the claimed limitations are considered to be obvious as Theobald as modified by Karabey discloses: (Driver fiber, fibers 14) The implant according to claim 29, wherein the textile filament has a circumferential length per 3unit of cross-sectional area which is larger than a cross section which deviates from 5the circular shape and is formed with a grooved structure in the 6direction of extent (Figure 15, fibers 14 can have variable cross sections...Some variable thickness strands 14 comprise areas with small cross-sections...Some strands 14 having non-circular cross sections, [0192]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the cross sections of the texture filament of Theobald as modified by Karabey to have varying sizes and shapes as taught by Karabey for the purpose of accelerating degradation while retaining a constant fiber outer diameter, [Karabey, 0192].  Thus the claimed limitations are considered obvious over the teachings of the prior art.
	With respect to Claim 11, Theobald as modified by Karabey further discloses: The implant according to claim 29, wherein the textile filament is formed from a filament which is 3textured in the relaxed state (...implant 10 additionally comprises a plurality of textured fibers 14. The individual fibers 14 of the implant 10 preferably are crimped, bulked and/or deformed by various commonly known fiber texturing processing techniques... this texturing allows the implant 10 to be deliverable in low-profile and expand, [0110]).
...long, continuous, thin fibers 14 of the fibrous mass structure 12 can be scrunched, e.g., compressed along a longitudinal axis of the fibrous mass structure such that the cross-sectional width of the fibrous mass structure 12 is increased to occlude the hollow anatomical structure 20...expansion of the fibrous mass 12 and hollow anatomical structure filling can rely on the fiber texturing, but may alternatively use the twists and turns made by the fibers 14 as they buckle during delivery so that subsequent delivery of the material tightly packs and compresses the previously deposited material, [Karabey, 0137]).  Thus the claimed limitations are considered obvious over the teachings of the prior art.
With respect to Claim 13, as discussed above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the texturing of driving element of Theobald. Theobald as modified by Karabey further discloses: The implant according to claim 211, wherein the texturing of the textured filament in the first 3deformed shape of the driving element is reduced by stretching (...this texturing allows the implant 10 to be deliverable in low-profile and expand up to fill the target hollow anatomical structure 20. One process for making a fibrous implant 10 includes repeated stretching ...The fibers 14 are mechanically and repeatedly stretched. Stretching the fibers 14 helps them regain their bulk following texturing, [Karabey, 0110]). Thus the claimed limitations are considered obvious over the teachings of the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Document A discloses a clot retrieval device with a spring disposed within that can contract and expand in relation to the presence of stress from a catheter. Document C discloses a device for occlusion made from shape memory materials that can be heated above a transition temperature and achieve martensite and austenite phases. See PTO-892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A.C./Junior Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771